Citation Nr: 0827923	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  02-19 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for diverticulitis.  



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In April 2005, a hearing was held before the undersigned 
Acting Veterans Law Judge, who is making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

In December 2005, the Board remanded this claim for further 
evidentiary development.  A VA examination was conducted in 
March 2007.  In May 2007, the RO again denied the veteran's 
claim of entitlement to service connection in a supplemental 
statement of the case (SSOC).  The requested development has 
been completed and the Board proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The hookworm infection during the veteran's active 
service was acute and transitory and resolved without 
residual disability, after treatment.  

2.  The veteran does not have diverticulitis as a result of 
disease or injury during his active service.  


CONCLUSION OF LAW

Diverticulitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in April 2002 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
again provided with this information in a January 2005 
statement of the case (SOC).  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal until March 2006.  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

There is no allegation from the veteran that he has any 
additional evidence in his possession that is needed for a 
full and fair adjudication of this claim.  Under these 
circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and 
content.  Adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
that complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received a VA medical 
examination in March 2007, and VA has obtained these records 
as well as the records of the veteran's outpatient treatment 
with VA.  The veteran's Social Security Administration (SSA) 
records have also been obtained and associated with the 
claims file.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

As previously stated by the Board in its December 2005 
decision, the veteran asserts that he is entitled to service 
connection for diverticulitis.  A review of the transcript of 
the veteran's hearing, held in April 2005, shows that he 
asserts that he was exposed to bacteria during his service in 
Vietnam, to include ingesting dirty water and food.  He 
testified that he was hospitalized for about five to seven 
days in April or May of 1967 for gastrointestinal complaints 
during service, but that these records are missing.  He 
testified that he has had ongoing gastrointestinal symptoms 
since his service.  

The veteran asserts that he has had gastrointestinal symptoms 
since his service in Vietnam.  He was treated for 
gastrointestinal symptoms during service, and is currently 
shown to have diverticulitis.  In addition, he is shown to 
have been awarded the Combat Infantryman Badge (CIB) and a 
Purple Heart, and is therefore shown to have participated in 
combat.  His statements and testimony must therefore be 
accepted to the extent that they are consistent with the 
circumstances, conditions, and hardships of his service.  See 
38 U.S.C.A. § 1154(b) (West 2002).  

The veteran's service medical records show that he complained 
of stomach cramps in October 1967.  Laboratory studies 
disclosed hookworm ova and he was treated with medication.  
There were no further relevant complaints or findings in 
service.  The veteran's separation examination report, dated 
in July 1968, shows that his abdomen and viscera were 
clinically evaluated as normal.  In an accompanying "report 
of medical history" he denied having "frequent 
indigestion" or "stomach, liver or intestinal trouble." 

The post-service medical evidence includes an October 1988 
report from the Methodist Hospital, which shows that the 
veteran reported having stomach trouble "all of his life," 
and that he was treated for a probable spastic colon.   This 
report also notes "mild diverticulosis."  Private medical 
reports (the exact source is unclear) show that beginning in 
October 1993, the veteran was treated for diverticulitis.  VA 
progress notes, dated between 2002 and 2003, also contain 
notations of diverticulitis.  

The Board remanded the veteran's claim for additional 
evidentiary development in December 2005.  As a result, the 
veteran was afforded a VA digestive examination in March 
2007.  The gastrointestinal examiner noted that the veteran 
had a hookworm infection in-service, but that should have 
been easily treated.  Additionally, the examiner noted that 
there are no pathological bacteria that last in the colon for 
39 years, which is the amount of time between the veteran's 
separation from service in 1968 to the date of this 
examination.  Therefore, the VA examiner concluded that it is 
less likely than not that the veteran has service-connected 
diverticulitis.  Based on this new medical evidence, the 
Board finds that the veteran's diverticulitis is not related 
to the veteran's service in Vietnam.  

Conclusion

There is no dispute that the veteran had a hookworm infection 
in service.  That is consistent with the circumstances of his 
combat service and was documented by laboratory studies in 
service.  However, the records also show that he was provided 
with appropriate treatment and, on the recent VA examination, 
the examiner noted that hookworm infestation easily responds 
to treatment.  That is shown in this case, as there were no 
further indications of hookworm in service and 
gastrointestinal findings were normal on examination for 
separation from service.  In fact, there has been no showing 
of hookworm since the episode in 1967, approximately 40 years 
ago.  

The veteran feels that his current gastrointestinal problems 
are due to the episode in service.  He has reported having 
stomach problems since service.  As a lay witness, he is 
competent to report what he actually experiences, such as 
stomach pain.  However, he does not have the medical training 
and experience to link the episodes of stomach pain or to say 
what caused them.  Particularly, he lacks the medical 
expertise to link any current gastrointestinal symptoms to 
service.  

The medical opinions are to the effect that the current 
symptoms are not the result of the infection in service.  
Because the medical opinions are competent evidence on 
questions of causation or etiology, they form a preponderance 
of evidence on the question of whether the infection in 
service caused the current symptoms.  Since the preponderance 
of the evidence is against the claim, the provisions of 
38 U.S.C. § 5107(b) regarding reasonable doubt are not 
applicable.  The veteran's claim of entitlement to service 
connection for diverticulitis must be denied.


ORDER

Entitlement to service connection for diverticulitis is 
denied.  



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


